       Case: 1:19-cv-02540-PAG Doc #: 3 Filed: 11/05/19 1 of 5. PageID #: 17




                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

Allen Warchak,                                         )       CASE NO.: 1:19CV2540
                                                       )
                                                       )
                                                       )       JUDGE PATRICIA A. GAUGHAN
                       Plaintiff(s)                    )
                                                       )
               vs.                                     )       NOTICE OF CASE MANAGEMENT
                                                       )       CONFERENCE
Allstate Insurance Company,                            )
                                                       )
                                                       )
                       Defendant(s).                   )

               All counsel and parties will take notice that the above-entitled action has been set for a

Case Management Conference (“CMC”) on December 20, 2019 at 8:45 a.m.                  before Judge

Patricia A. Gaughan. United States District Court Local Rule Section 16 will apply to this case. The

conference will be held by telephone with the court initiating the call.

              The parties shall meet prior to the CMC to discuss the case and prepare the proposed

discovery plan pursuant to Fed. R. Civ. P. 26 (f). The parties shall, within 10 days after the meeting,

provide the basic information to the other parties specified by Fed. R. Civ. P. 26 (a) (1) (initial

disclosures). A Report of Parties’ Planning Meeting (see attached form), shall be filed with the Court

at least three work days prior to the CMC.

              Unless otherwise ordered by the Court, initial disclosures, discovery depositions,

interrogatories, requests for documents, request for admissions, and answers and responses thereto

shall not be filed with the Clerk’s Office, except that discovery materials may be filed as evidence in

support of a motion or for use at trial.
       Case: 1:19-cv-02540-PAG Doc #: 3 Filed: 11/05/19 2 of 5. PageID #: 18



                      It is the responsibility of counsel for the plaintiff (s) to verify that a copy of this

Order has been received by counsel for defendant (s) or, if no counsel has entered an appearance for

defendant (s), has been received by defendant(s).

                      During the course of litigation, any questions or concerns regarding any aspect

of this case should be directed to (216) 357-7210.



IT IS SO ORDERED.



                                                     /s/Patricia A. Gaughan
                                                     PATRICIA A. GAUGHAN
                                                     UNITED STATES DISTRICT COURT
                                                     CHIEF JUDGE
Date: 11/05/19
      Case: 1:19-cv-02540-PAG Doc #: 3 Filed: 11/05/19 3 of 5. PageID #: 19



                                         ATTACHMENT 1


                              UNITED STATES DISTRICT COURT
                                NORTHER DISTRICT OF OHIO


Allen Warchak,                                      )       CASE NO.: 1:19CV2540
                                                    )
                                                    )
                     Plaintiff(s),                  )
                                                    )       JUDGE PATRICIA A. GAUGHAN
                                                    )
             vs.                                    )
                                                    )       REPORT OF PARTIES’ PLANNING
Allstate Insurance Company,                         )      MEETING UNDER FED. R. CIV.
                                                    )      26 (f) AND L.R. 16.3 (b)
                                                    )
                     Defendant (s).                 )


1.    Pursuant to Fed. R. Civ. P. 26 (f) and L.R. 16.3 (b), a meeting was held on

                                     , 201   , and was attended by:

                               Counsel for plaintiff (s)

                              Counsel for plaintiff (s)

                              Counsel for defendant(s)

                              Counsel for defendant(s)

2.    The parties:

       have exchanged the pre-discovery disclosures required by Rule 26 (a) (1)

      will exchange such disclosures by                               , 200

      have not been required to make initial disclosures.
           Case: 1:19-cv-02540-PAG Doc #: 3 Filed: 11/05/19 4 of 5. PageID #: 20



3.   The parties recommend the following track:

       Expedited                                 Standard                     Complex

      Administrative                             Mass Tort

4.   This case is automatically designated as suitable for Electronic Case Filing (ECF). Is there any

     reason that the designation should change to “not suitable for ECF”?



5.   Choose one of the following:

     ______ This case is suitable now for ADR or                        (insert an alternative ADR).

     or,

               Case is not suitable for ADR at this time.

     or,

                Case is not suitable for ADR at any time.

6.   The parties           do/            do not consent to the jurisdiction of the United States

     Magistrate Judge pursuant to 28 U.S. C.§ 636 (c).

7.   Federal jurisdiction is based upon



8.   Recommended Discovery Plan:

               a)     Describe the claims & defenses on which discovery is to be sought and the nature

                      and extent of discovery.




               b)     Non-Expert discovery deadline:
        Case: 1:19-cv-02540-PAG Doc #: 3 Filed: 11/05/19 5 of 5. PageID #: 21

             c)      If applicable, set forth the issues that will be addressed by experts and provide

                     proposed deadlines:




                     Expert report for the party with the burden of proof deadline:

                     Rebuttal expert report deadline:

                     Expert discovery cut-off deadline:

9     The pleadings shall be amended without leave of Court on or before:                             .

10.   Recommended dispositive motion date:                                         .

11.   Recommended date for a Status Conference                   or Settlement Conference                    .

12.   Other matters for the attention of the Court:




                             Attorney for Plaintiff (s)


                             Attorney for Plaintiff (s)


                             Attorney for Plaintiff (s)


                             Attorney for Defendant(s)


                             Attorney for Defendant(s)


                             Attorney for Defendant(s)
                                                                                           Revised 2/06/18
